Name: 80/274/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting in Council of 10 December 1979 approving the Geneva (1979) Protocol resulting from the 1973 to 1979 trade negotiations
 Type: Decision
 Subject Matter: international trade;  international affairs
 Date Published: 1980-03-17

 Avis juridique important|41980D027480/274/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting in Council of 10 December 1979 approving the Geneva (1979) Protocol resulting from the 1973 to 1979 trade negotiations Official Journal L 071 , 17/03/1980 P. 0179 - 0179 Finnish special edition: Chapter 11 Volume 9 P. 0181 Greek special edition: Chapter 11 Volume 19 P. 0179 Swedish special edition: Chapter 11 Volume 9 P. 0181 Spanish special edition: Chapter 11 Volume 12 P. 0214 Portuguese special edition Chapter 11 Volume 12 P. 0214 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING IN COUNCIL of 10 December 1979 approving the Geneva (1979) Protocol resulting from the 1973 to 1979 trade negotiations (80/274/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING IN COUNCIL, Whereas the multilateral trade negotiations under the General Agreement on tariffs and trade, opened pursuant to the Ministerial Declaration adopted in Tokyo on 14 September 1973, resulted in agreement on the Geneva (1979) Protocol to the General Agreement on tariffs and trade; Whereas all the reciprocal concessions and undertakings negotiated by the Commission in the name of the Community and by third countries participating in the negotiations, as embodied in the above Protocol, constitute an acceptable result, HAVE DECIDED AS FOLLOWS: Sole Article The Geneva (1979) Protocol to the General Agreement on tariffs and trade in so far as it relates to products falling under the Treaty establishing the European Coal and Steel Community and identified as such in the list of concessions of the Communities annexed to this Protocol, is hereby approved on behalf of the Member States of the European Coal and Steel Community. Done at Brussels, 10 December 1979. The President T. HUSSEY